                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,

                       Plaintiff,                     No. 3:19-CR-151
      v.
                                                      JUDGES VARLAN/POPLIN
 ALIM TURNER,
      a/k/a “Baby Popoff,” et al.,

                       Defendants.


                                Motion to Unseal the Indictment

        The United States respectfully requests that this Court fully unseal the Indictment in the

 above captioned case as to all defendants.


        Respectfully submitted this the 6th day of September, 2019.


                                                    J. DOUGLAS OVERBEY
                                                    UNITED STATES ATTORNEY

                                              By:   s/ Kevin S. Quencer
                                                    KEVIN S. QUENCER
                                                    VA BAR #77212
                                                    Assistant United States Attorney
                                                    800 Market Street, Suite 211
                                                    Knoxville, Tennessee 37902
                                                    (865) 545-4167
                                                    Kevin.quencer@usdoj.gov




Case 3:19-cr-00151-TAV-DCP Document 16 Filed 09/06/19 Page 1 of 1 PageID #: 36
